Citation Nr: 9909694	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether rating action of December 12, 1983 was clearly and 
unmistakably erroneous, to include the issue of whether there 
was a timely substantive appeal to this issue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1965 to June 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1996 decision by the RO which 
found that there was no clear and unmistakable error (CUE) in 
a December 1983 rating decision which denied the veteran's 
claim for an increased rating higher than 70 percent for his 
service-connected psychiatric disorder.  In December 1997, 
the Board remanded the matter to the RO for consideration of 
whether a timely substantive appeal had been received on the 
issue of clear and unmistakable error.  


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO determined that 
there was no CUE in a December 1983 rating decision which 
confirmed and continued a 70 percent rating for service 
connected psychiatric disability.

2.  By letter dated in January 1996, the appellant was 
notified of this action and of her appellate rights.

3.  In November 1996, a notice of disagreement to the January 
1996 rating action was filed on the appellant's behalf by her 
representative.

4.  In February 1997, a Statement of the Case (SOC), 
including notification of appellate rights, was mailed to the 
appellant and her representative.  

5.  A substantive appeal pertaining to the issue of CUE was 
not received within the time limit prescribed by applicable 
criteria.


CONCLUSION OF LAW

A substantive appeal to the January 1996 rating decision 
pertaining to an allegation of CUE in a December 1983 rating 
decision was not timely received; the appeal as to whether 
rating action of December 12, 1983 was clearly and 
unmistakably erroneous is not properly before the Board for 
review.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.301, 20.302, 20.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in January 1996, the RO held that there was 
no clear and unmistakable in a December 1983 rating decision 
which denied the veteran's claim for an increased rating 
higher than 70 percent for his service-connected psychiatric 
disorder.  The appellant and her representative were notified 
of this decision by letter dated January 16, 1996.  A notice 
of disagreement was received from the appellant's 
representative on November 8, 1996.  A Statement of the Case 
(SOC) was issued to the appellant and her representative on 
February 3, 1997.  The accompanying cover letter included the 
following information pertaining to her appellate rights:  

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  
. . .  If you need more time to file your 
appeal, you should request more time 
before the time limit for filing your 
appeal expires.  

Thereafter, a statement (VA Form 646), dated September 30, 
1997, was received from the appellant's representative 
addressing the allegation of CUE.  

Analysis

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires filing both a notice of disagreement (NOD) and a 
substantive appeal.  38 U.S.C.A. § 7105(a), (d)(3); see also 
Roy v. Brown, 5 Vet. App. 554, 555.  

Pertinent VA Regulations concerning persons authorized to 
file an appeal, the time limit for filing an appeal, and 
extension of time for filing a substantive appeal are as 
follows:  

A Notice of Disagreement and/or a 
Substantive Appeal may be filed by a 
claimant personally, or by his or her 
representative if a proper Power of 
Attorney or declaration of 
representation, as applicable, is on 
record or accompanies such Notice of 
Disagreement or Substantive Appeal.  

38 C.F.R. § 20.301 (1998)  

Except e Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter 
for purposes of determining whether an 
appeal has been timely filed.  

38 C.F.R. § 20.302 (1998)

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.  

38 C.F.R. § 20.303 (1998)

Furthermore, it is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the instant case, the record reflects neither the 
submission of a timely substantive appeal nor any request 
from the appellant for an extension of time, in accordance 
with 38 C.F.R. §§ 20.302 and 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's January 1996 rating 
decision, the Board is without jurisdiction to entertain an 
appeal of such denial.  Roy v. Brown, 5 Vet. App. 554.  
Accordingly, the claim concerning the allegation of CUE is 
dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In the Statement of Accredited Representation in Appealed 
Case (VA Form 646), dated in September 1998, the 
representative asserted that the time limit to submit a 
substantive appeal should be tolled because the VA 
contributed to the delay in submitting a timely substantive 
appeal.  The representative argued that the claims folder was 
not made available to the representative or the appellant for 
several months after the January 1996 rating decision due to 
"inefficient handling of the claims folder by the 
Washington, D.C. RO".  This resulted in some delay in 
submitting the notice of disagreement.

In this regard, the Board points out that a timely notice of 
disagreement was submitted.  The appellant was furnished a 
copy of the SOC and VA Form 9, and appeal instructions 
setting forth the required elements of a substantive appeal 
and the time limits for filing the appeal were included.  The 
representative was also furnished copies of the rating action 
and statement of the case.  The appellant was permitted 60 
days to respond.  She did not respond nor request an 
extension within the time limit provided by regulation.  As 
such, the appeal must be dismissed.  The Board has no 
authority to grant an extension of the delimiting date for 
filing a substantive appeal in this case.


ORDER

As a timely substantive appeal was not filed to the issue of 
whether there was clear and unmistakable error in a December 
1993 rating action, the appeal is dismissed.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals
